Citation Nr: 0100073	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the initial 10 percent evaluation for a service-
connected duodenal ulcer was appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for a 
duodenal ulcer and assigned a 10 percent disability rating.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected duodenal ulcer is 
manifested by continuous moderate manifestations consisting 
of "persistent clinical symptoms" including recurrent 
abdominal tenderness, pain and cramping, nausea, diarrhea, 
gas accumulation and esophageal and chest burning, but not by 
anemia, weight loss or by one or more incapacitating episodes 
a year averaging at least 10 days duration.


CONCLUSION OF LAW

Criteria for assignment of not more than a 20 percent rating 
for a duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected duodenal ulcer because the disorder is more 
disabling than contemplated by the current 10 percent 
disability rating.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran reported consistent duodenal ulcer symptomatology 
over nearly 50 years.  Although a private treatment record 
from December 1954 notes the veteran's report of mid-
epigastric pain over the prior 18 months, the first clear 
diagnosis for a chronic duodenal ulcer to appear in medical 
evidence associated with the claims file is in a private 
examination and treatment record from August 1956.  Private 
hospital records from June 1971 include the veteran's report 
of repeated symptom flare-ups since 1953, including 
postprandial epigastric pain and nausea often relieved with 
food and antacids.  These records also note that the 
veteran's chronic duodenal ulcer had been active in 1970, and 
they include a presurgical diagnosis of duodenal ulcer with 
obstruction.  VA medical records from September 1988 to 
December 1989 disclose that the veteran had been receiving 
unspecified ulcer treatment, including a colonoscopy which 
revealed multiple small ulcers.  Reported symptoms ranged 
from pain, nausea, vomiting, a bilious taste in his mouth, 
discolored stools and diarrhea, to minimal abdominal 
discomfort with no weight or appetite loss.  Findings 
included guaiac stools and occasionally tender upper 
abdominal quadrants.

The veteran reported similar symptoms during more recent VA 
examinations.  The veteran reported having experienced a 
flare-up two days before a November 1995 examination which 
revealed objective findings of mild pain upon deep palpation 
of the right lower quadrant of the veteran's abdomen, 
"rare" constipation and nausea without vomiting, occasional 
diarrhea, weight loss, and no recurrent hematemesis or 
melena.  Upon VA examination in March 1999 the veteran 
reported the following symptoms which became manifest two or 
three times a week for about an hour, and for which he took 
both prescription and over-the-counter medications:  lower 
epigastric pain with lower abdominal cramping, gas 
accumulation and esophageal and chest burning.  The veteran 
also reported soft stools up to three times a day, diarrhea 
once or twice a month and an occasional acid taste in his 
mouth.  He denied rectal bleeding or vomiting.  The examining 
physician found a soft abdomen with minimal tenderness, 
active bowel sounds, normal laboratory tests and diagnosed a 
duodenal ulcer with status post subtotal gastrectomy and 
vagotomy (1971) with "persistent clinical symptoms," 
thereby apparently endorsing symptomatology reported by the 
veteran.

The veteran was service connected for a duodenal ulcer by a 
June 1998 rating decision which also assigned a 10 percent 
disability rating pursuant to DC 7305.  Under 38 C.F.R. 
§ 4.114, DC 7305, pertaining to a duodenal ulcer, a 60 
percent disability rating is warranted for severe symptoms 
consisting of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite health impairment; a 40 percent disability rating is 
warranted for moderately severe symptoms consisting of health 
impairment manifested by anemia and weight loss or by at 
least four incapacitating episodes a year averaging at least 
10 days duration; a 20 percent disability rating is warranted 
for moderate symptoms consisting of either two or three 
episodes a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and; a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year.

The Board is mindful of its duty in rating evaluation cases 
to match symptomatology with criteria under the appropriate 
DC and to assign the most closely corresponding rating.  38 
C.F.R. § 4.7.  However, review of the totality of the record 
discloses mixed evidence pertaining to the severity of the 
veteran's duodenal ulcer.  On one hand, there is no evidence 
that the ulcer is manifested by anemia, weight loss or by at 
least four incapacitating episodes a year averaging at least 
10 days duration (warranting a 40 percent rating), or by two 
or three episodes a year of severe symptoms averaging at 
least 10 days duration (warranting a 20 percent rating) -- 
nor does the veteran so claim.  On the other hand, there 
could be no serious question but that manifestations of the 
veteran's duodenal ulcer exceed merely recurring symptoms 
once or twice yearly (warranting a 10 percent rating).  The 
record includes ample evidence of what a VA physician 
characterized as "persistent clinical symptoms" including 
recurrent abdominal tenderness and pain, nausea, diarrhea, 
cramping, gas accumulation and esophageal and chest burning, 
and that the veteran has taken ulcer medications for many 
years.  The Board concludes that these symptoms most closely 
match what DC 7305 describes as continuous moderate 
manifestations for which a 20 percent rating is appropriate.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


In two January 2000 written statements the veteran's 
representative, in essence, questioned a VA physician's March 
1999 characterization of certain laboratory test results as 
"normal."  The claims file includes no competent medical 
evidence conflicting with the characterization.  The Board 
finds that the physician's determination necessarily 
constitutes competent, expert medical evidence of record 
which VA is not empowered to refute with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175. (1991).


ORDER

A 20 percent disability rating for a service-connected 
duodenal ulcer is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

